Per Curiam.
The order appealed from should be modified by setting aside the same on condition that appellant file a bond to bid at least $34,500, that being the price at which the property was sold to the Acme Company; and by providing that appellant be made a party to the action, so that, in the event that some third party buys the property, he may claim the surplus in a surplus-money proceeding by reason of his contract of sale. As so modified the order should be affirmed, with ten dollars costs and disbursements to the appellant. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order modified as directed in opinion and as so modified affirmed, with ten dollars costs and dis-' bursements to the appellant. Settle order on notice.